Citation Nr: 0844272	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-10 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left foot 
disability, and if so, whether the reopened claim should be 
granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right foot 
disability, and if so, whether the reopened claim should be 
granted.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for low back disability, 
and if so, whether the reopened claim should be granted.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for skin cancer, and if 
so, whether the reopened claim should be granted.

5.  Entitlement to service connection for obstructive sleep 
apnea.

6.  Entitlement to service connection for depression.

7.  Entitlement to service connection for dumping syndrome.

8.  Entitlement to service connection for a right knee 
disability, to include arthritis and nerve damage.

9.  Entitlement to service connection for a left knee 
disability to include arthritis and nerve damage.

10.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from March 1961 to June 1967.  He additionally served as a 
member of the Army Reserve from July 1973 to July 1977, but 
alleges no active military service or injury during that 
time.

This matter comes before the Board of Veterans' Appeals on 
appeal from a December 2004 rating decision by the Roanoke, 
Virginia, Regional Office (RO) of the United States 
Department of Veterans Affairs, which denied entitlement to 
the benefits sought.  

The issue of entitlement to service connection for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a left foot disability was denied 
in an unappealed July 1989 rating decision by the RO, on the 
basis that there was no nexus to service shown; service 
treatment records were negative for the claimed injury.

2.  Evidence received since July 1989 was not previously 
considered by agency decision makers, is not cumulative or 
redundant of the evidence already of record, and addresses 
the unestablished fact of a nexus to service, but it does not 
raise the reasonable possibility of substantiating the claim.

3.  Service connection for a right foot disability was denied 
in an unappealed March 1980 rating decision by the RO, on the 
basis that there was no nexus to service shown; service 
treatment records were negative for the claimed injury.

4.  Evidence received since March 1980 was not previously 
considered by agency decision makers, is not cumulative or 
redundant of the evidence already of record, and addresses 
the unestablished fact of a nexus to service, but it does not 
raise the reasonable possibility of substantiating the claim.

5. Service connection for a low back disability was denied in 
an unappealed July 1989 rating decision by the RO, on the 
basis that there was no nexus to service shown; service 
treatment records were negative for the claimed injury.

6.  Evidence received since July 1989 was not previously 
considered by agency decision makers, and is not cumulative 
or redundant of the evidence already of record, but it fails 
to address the unestablished fact of a nexus to service and 
does not raise the reasonable possibility of substantiating 
the claim.

7.  Service connection for skin cancer was denied in an 
unappealed June 1997 rating decision by the RO, on the basis 
that the claimed disability was not shown to be related to 
herbicide exposure in Vietnam.  

8.  Evidence received since June 1997 was not previously 
considered by agency decision makers, is not cumulative or 
redundant of evidence already of record, addresses an 
unestablished fact, and raises the reasonable possibility of 
substantiating the claim.

8.  Skin cancer was not first manifested in service or within 
the first post-service year, and there is no competent 
evidence that any currently diagnosed disability is related 
to active service.

9.  Obstructive sleep apnea was not first manifested in 
service, and there is no competent evidence that any 
currently diagnosed disability is related to active service.

10.  Depression was not first manifested in service, and 
there is no competent evidence that any currently diagnosed 
disability is related to active service.

11.  Dumping syndrome was not first manifested in service, 
and there is no competent evidence that any currently 
diagnosed disability is related to active service.

12.  A right knee disability was not first manifested in 
service or within the first post-service year, and there is 
no competent evidence that any currently diagnosed disability 
is related to active service.

13.  A left knee disability was not first manifested in 
service or within the first post-service year, and there is 
no competent evidence that any currently diagnosed disability 
is related to active service.




CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim of service connection for a left foot disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

2.  New and material evidence has not been received to reopen 
a claim of service connection for a right foot disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  New and material evidence has not been received to reopen 
a claim of service connection for a low back disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

4.  New and material evidence has been received to reopen a 
claim of service connection for skin cancer.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

5.  Service connection for skin cancer is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307 (2008).

6.  Service connection for obstructive sleep apnea is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).

7.  Service connection for depression is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).

8.  Service connection for dumping syndrome is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).

9.  Service connection for a right knee disability, to 
include arthritis and nerve damage, is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307 (2008).

10.  Service connection for a left knee disability, to 
include arthritis and nerve damage, is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Legally adequate notice was provided to the veteran prior to 
the initial adjudication of his claims, in September 2004 
correspondence.  This letter informed the veteran of the 
elements of service connection, the evidence and information 
needed to substantiate his claims, and of the respective 
responsibilities of VA and the veteran in obtaining such.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Moreover, with respect to the attempt to 
reopen previously denied claims of service connection for 
left foot, right foot, and low back disabilities, the letter 
informed the veteran of the need for new and material 
evidence.  The veteran was notified of the dates of the prior 
denials, and of the bases for those decisions.  The concepts 
of new and material were also properly defined.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The Board notes that the veteran was not informed of VA 
policies or procedures involving assigning of disability 
evaluations or effective dates.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In this case, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed conditions.  Similarly, while the RO failed to 
address the question of new and material evidence with regard 
to skin cancer, such error does not prejudice the veteran, as 
the claim was properly reopened and discussed on the merits, 
as is shown below.

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, VA has obtained all available service treatment and 
personnel records; follow up inquiry was made to ensure that 
no additional records could be located.  Relevant VA 
outpatient treatment records are also associated with the 
file; the veteran has not stated that he is treated at VA for 
the claimed disabilities, but the RO did review VA records 
electronically to determine relevance.  The veteran has 
submitted several "buddy statements" from a friend he 
served with as well as a private audiometry report, and VA 
has obtained private treatment records from ROC and CFM-B on 
the veteran's behalf.  The veteran did not request a hearing 
in connection with his claims.  No VA examination has been 
provided here, as the complete absence of any service 
treatment records documenting the claimed conditions does not 
give rise to any reasonable possibility that the claimed 
conditions may be related to service.  Neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



New and Material Evidence

With regard to the claims of service connection for skin 
cancer, left and right foot disabilities, and a low back 
disability, service connection has been previously denied, 
and hence the threshold issue of whether new and material 
evidence has been submitted must be addressed.  Although the 
RO reopened the claim of service connection for skin cancer 
in December 2004, the Board is required to first consider 
whether new and material evidence had been presented before 
the merits of claim can be addressed.  The Board can make an 
initial determination as to whether evidence is "new and 
material."  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The claims 
at issue here were submitted in June 2004.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Service connection for a right foot disability was denied in 
a March 1980 rating decision on the ground that service 
treatment records were negative for any such disability or 
sign of a right foot injury.  The sole evidence of record was 
the service treatment record.

In July 1989, service connection was denied for left foot and 
low back disabilities, again because there was no evidence of 
any injury or disease in service treatment records.  In 
addition to the service treatment records, the RO considered 
two "buddy statements" from a fellow service member.  In 
June 1982, the friend stated that the veteran was exposed to 
Agent Orange in Vietnam, and in April 1984, he indicated that 
the veteran had been injured when he broke up a fight and one 
of the men struck him in the head with a rifle.

A June 1997 decision informed the veteran of the denial of 
service connection for skin cancer, claimed as due to Agent 
Orange exposure.  The claim was denied because skin cancer 
was not a listed presumptive condition.  In addition to the 
evidence mentioned above, service personnel records 
establishing the veteran's presence in Vietnam were of 
record.

Since June 1997, additional evidence has been received by VA, 
including VA and private medical records showing current 
treatment for back and foot problems, a buddy statement from 
the same friend attesting to in-service weight loss and a 
broken leg, and various statements from the veteran alleging 
a nexus between service and current disabilities.

With regard to the attempts to reopen claims of service 
connection for the right foot, left foot, and low back, the 
Board finds that the evidence submitted since the respective 
March 1980 and July 1989 decisions denying the claims is new, 
as it was not previously considered by agency decisionmakers.  
The buddy statements and service personnel records are also 
not cumulative and redundant of evidence already of record.  
None of the new evidence may be considered material, however, 
as none of it addresses the unestablished fact of a nexus to 
service.  Specifically, the evidence does not establish right 
foot, left foot, or low back disabilities in service.  The 
buddy statements do not address the claimed conditions, and 
service personnel records include no medical information or 
records of injury.  The recent VA and private treatment 
records show current disability, and do not discuss any 
possible relationship to service.  No doctor opines or 
speculates regarding a possible relationship between service 
and the current diagnoses.

The Board notes that the veteran has provided additional 
details regarding his allegations of service connection for 
right and left foot disabilities.  He states that while 
working with a crane, parts fell on his feet and broke them.  
The Board does not find this new allegation to be material, 
as there is no reasonable possibility that it can help 
substantiate his claim.  The allegation is clearly and 
directly contradicted by the service treatment records which 
show no treatment for or allegations of fractures of the 
feet.  Further, one buddy statement, in recounting what 
appear to be the same incident, states that a leg, not the 
feet, was broken.  Finally, current medical records showing a 
right and left foot disabilities specifically note no 
evidence of fractures.  

In summary, with regard to the claims of service connection 
for the right foot, left foot, and low back, new and material 
evidence sufficient to warrant reopening of the claims has 
not been received.  Though new, the evidence either does not 
address the lack of nexus to service which formed the basis 
for the prior denials, or raises no reasonable possibility of 
substantiating the claims.  The claims are not reopened.

Turning to the issue of skin cancer, the Board finds that new 
and material evidence sufficient to reopen the claim has been 
received.  The June 1997 denial considered service connection 
based on a theory of exposure to herbicides; the decision did 
not consider any other theory of entitlement.  The veteran 
has now raised new, never before considered allegations 
relating his skin cancer to sun exposure.  He alleges having 
gotten a bad sunburn in service.  These allegations are 
material in that they address the unestablished fact of a 
nexus to service.  Further, the reasonable possibility of 
substantiating the claim exist in light of the allegations, 
which are presumed credible and are not, on their face, 
contradicted by the other evidence of record, as with the 
foot disabilities.  As new and material evidence has been 
received, the claim of service connection for skin cancer is 
reopened and considered on the merits below.

Service Connection

As the analysis for all service connected claims is 
substantially the same, they are discussed together here.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Arthritis, claimed to be affecting the left and 
right knees, is a chronic disease subject to presumptive 
service connection, as are skin cancers.  The claimed skin 
disease would fall into the category of malignant tumors.  
38 C.F.R. § 3.309(a).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

A review of service treatment records reveals no complaints 
of or treatment for obstructive sleep apnea, depression, 
dumping syndrome, skin cancer, right knee disability, or left 
knee disability.  None of the claimed conditions are noted by 
doctors on either the October 1966 or May 1967 examinations 
for separation, and on the accompanying statements of 
subjective complaints, the veteran himself fails to report 
problems or difficulties with any of the claimed conditions.  
In current statements, the veteran does allege the onset of 
various of his disabilities in service, but there is no 
corroboration of his claims.  None of the allegations involve 
combat, and hence some supporting evidence is needed; the 
veteran's lay statements alone are not sufficient to 
establish in-service occurrence.  38 C.F.R. § 3.304.

While the Board is mindful of the need to evaluate the 
inherent credibility of the veteran's statements and not 
merely reject them out of hand in the absence of independent 
verification, in this instance the veteran's assertions 
cannot be accepted as adequate proof of in-service injury or 
disease.  His allegations are contradicted by the other 
evidence of record in substantial respects, thereby raising 
serious questions as to the credibility and probative value 
of the statements.  The Board cannot afford them much weight 
in evaluating the totality of the evidence.  For example, the 
veteran alleges that dumping syndrome had its onset in 
service, and supports his allegation by stating that he lost 
tremendous amounts of weight over short periods.  He states 
that from July 1965 to 1966, he went from a weight of 220 
pounds to 110 pounds in six months.  Service treatment 
records show a weight of 143 in March 1961, and 168 in 
October 1966.  His weight was 190 in May 1967 and 215 in July 
1973.  The documentary evidence shows steady weight gain, and 
no doctor comments on extreme losses or fluctuations, nor did 
the veteran report such when asked for his subjective 
complaints.  

In another instance, the veteran states that he dropped a 
heavy crane part on his feet, breaking the left one, around 
May 1966.  Service records show no treatment for any 
fractures, though July 2002 x-rays show a probable fracture 
of the third and fourth metatarsals "at some point in the 
past."  His submitted buddy statement from March 2006 
indicates that his leg, not his foot, was broken.  Also, the 
veteran's allegation of a bad sunburn in1965 to 1966 is not 
reflected in contemporaneous service treatment records.  
There is no evidence of any in-service injury or disease with 
respect to any of the claimed disabilities.

Moreover, the evidence of record shows no complaints of the 
claimed conditions until long after service.  None of these 
disabilities were raised as issues in connection with the 
veteran's 1980 or 1989 claims for benefits.  The earliest 
notation of any of the claimed disabilities is 1997, when 
service connection for skin cancer was claimed.  VA has 
requested earlier treatment records, but none have been 
supplied or identified.

No doctor or other medical provider has offered any opinion 
relating the claimed disabilities to service.  In those 
instances where a doctor has commented on the etiology of a 
disease or disability, it has been to state that some cause 
other than service was involved.  The veteran sustained knee 
injuries in 2002 and 2006.  He was diagnosed with situational 
depression related to his recent retirement March 2003.  
gastrointestinal disturbances, which were not identified as a 
dumping syndrome, were felt to be familial in origin.  
Further, there is no competent or credible evidence of 
continuity of symptoms from service to the present.  Direct 
service connection for obstructive sleep apnea, depression, 
dumping syndrome, skin cancer, right knee disability, and 
left knee disability must be denied.  While there appears to 
be evidence of current disability, there is a complete 
absence of credible evidence of in-service incurrence of 
those conditions.

The Board must also consider entitlement to presumptive 
service connection for right knee and left knee disabilities, 
as well as skin cancer, as chronic diseases.  38 C.F.R. 
§ 3.307, 3.309.  Unfortunately, service connection must also 
be denied on a presumptive basis for all three disabilities.

The veteran alleges arthritis in both his left and right 
knees.  Private medical records confirm the diagnosis with 
respect to the left knee, but on the right show only a 
meniscal injury.  Further, there is no evidence of arthritis, 
or even of joint complaints, within the applicable one year 
post service presumptive period.  Private records document 
the onset of complaints in 2002 on the right and 2006 on the 
left, as a result of clearly identified injuries.  Because 
the evidence establishes that there was no knee arthritis 
within one year of separation from service, service 
connection on a presumptive basis must be denied for those 
disabilities.

Similarly, there is no evidence of any cancerous skin growth 
within the one year presumptive period.  There is no clear 
diagnosis of any malignancy reflected in the record.  The 
veteran states that he was treated for skin tags in 1977, but 
does not state that these were cancer.  His statement 
indicates they are in fact not the subject of his current 
claim, as it was made in response to a request for relevant 
reserve service records in his possession.  Private treatment 
records show additional skin tags, not noted to be cancer, 
were removed in April 2005.  Skin tags are considered 
completely benign, and are not precursors or warning signs of 
cancer. An actinic keratosis lesion was removed from the 
veteran's face in April 2005 as well.  Lesions such as this 
are considered a precancerous form.  They are not cancer.  
Even assuming arguendo that the keratosis meets the 
definition of a malignant tumor required for presumptive 
service connection, the earliest diagnosis of such is well 
outside the presumptive period.  The claim must be denied.


ORDER

New and material evidence not having been received, the claim 
of service connection for a left foot disability is not 
reopened.

New and material evidence not having been received, the claim 
of service connection for a right foot disability is not 
reopened.

New and material evidence not having been received, the claim 
of service connection for a low back disability is not 
reopened.

New and material evidence having been received, the claim of 
service connection for a skin cancer disability is reopened.

Service connection for skin cancer is denied.

Service connection for obstructive sleep apnea is denied.

Service connection for depression is denied.

Service connection for dumping syndrome is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.


REMAND

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, the veteran has submitted copies of private medical 
records which document a current hearing loss disability, on 
their face.  Further, he reports that he wears hearing aids 
and has stated that he has hearing impairment.  The veteran, 
even as a layperson, is competent to observe his hearing 
loss, even if he cannot quantify it, and hence is statement 
is evidence of a current disability.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Circ. 2007).  

In addition to establishing a current disability, the 
veteran's service records document the likelihood of in-
service noise exposure, as his military occupational 
specialty (MOS) was a crane shovel operator..  The veteran 
alleges that as an operator of heavy equipment, such as a 
crane and a rock crusher, he was exposed to sufficient noise 
as to cause hearing loss.  

Moreover, service treatment records indicate that at some 
frequencies, puretone thresholds may have increased over the 
course of service.  Only a whispered voice test was 
administered in March 1961, but from October 1966 to May 
1967, testing documents a slight increase in puretone 
thresholds at 4000 Hertz bilaterally and at 500 Hertz on the 
left.  Although decrease is shown at the remaining 
frequencies, the evidence of record is sufficient to raise 
the reasonable possibility that there may be a nexus between 
service and current disability.  Examination is required 
under McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA audiology 
examination.  The claims file must be 
reviewed in conjunction with the 
examination.  The examiner is asked to 
opine as to whether there is a current 
hearing loss disability, based on 
audiometric findings, and if so, whether 
such is at least as likely as not due to 
noise exposure in service.  A full and 
complete rationale is required for all 
opinions expressed.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


